REILLY, Chief Judge
(dissenting):
In my opinion, the trial court’s directed verdict for the defendant was clearly called for under our decision in Frager v. Pecot, D.C.App., 327 A.2d 306 (1974). The grounds upon which the majority have distinguished this precedent means — in the apt phrase of the late Thomas Reed Powell —that the Frager case is no longer distinguished.
In Frager and in D.C. Transit System, Inc. v. Harris, D.C.App., 284 A.2d 277 (1971), we held that any plaintiff who drove blindly through an intersection and collided with another car was barred from recovery by the doctrine of contributory negligence, irrespective of which vehicle had the right of way.1 But under the rule announced today, a driver plunging into an intersection without first ascertaining whether there are any crossing vehicles in his path is blameless if he allows a bus to run interference for him. I respectfully dissent.

. Implicit in the majority opinion is the premise that defendant’s cab improperly entered the intersection. The only basis for this assumption is that the cab driver disregarded a stop sign. But aside from plaintiff’s counsel’s oral allusion to a stop sign to the trial Judge, there is nothing in the record to show that there were stop signs at any of the intersecting streets.